Supplemental Opinion on Petition eor Rehearing. Mr. Justice Tantis delivered the opinion of the court: The original opinion was'filed herein denying claim on January 9th, 1934. The claimant, on February 14th, 1934, filed its petition with the clerk of this court for a rehearing. The petition not having been filed within the time limits prescribed by Rnle 33 of the court, the petition is not properly before the court. In addition thereto, the petition fails to show any matter or thing which, if shown or proven on a rehearing, might invite a different opinion than the one heretofore rendered. The court finds that there is no cause shown for a rehearing, and the petition for a rehearing is denied.